Case 2:19-cv-13429-PDB-DRG ECF No. 27 filed 12/23/19      PageID.164    Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

GENERAL MOTORS LLC; GENERAL
MOTORS CO.,
                                               No. 2:19-cv-13429
      Plaintiffs,
                                               Honorable Paul D. Borman
v.                                             District Court Judge

                                               Honorable David R. Grand
FCA US LLC; FIAT CHRYSLER
AUTOMOBILES N.V.; ALPHONS IACOBELLI;           Magistrate Judge
JEROME DURDEN; MICHAEL BROWN,

      Defendants.
                                           /


                         STIPULATION AND ORDER

      WHEREAS, Plaintiffs General Motors LLC and General Motors Co.

(collectively, “GM”) filed a Complaint in the above-captioned action on

November 20, 2019;

      WHEREAS, GM served Defendant Alphons Iacobelli (“Iacobelli”) with the

Summons and Complaint on December 6, 2019;

      IT IS HEREBY STIPULATED AND AGREED, by and between the

undersigned counsel for GM and Iacobelli in the above-captioned action, and

ORDERED BY THE COURT, that Iacobelli shall have until and including February

3, 2020, to answer, move against, or otherwise respond to the Complaint. No prior

extensions of time to respond to the Complaint have been sought by Iacobelli.
Case 2:19-cv-13429-PDB-DRG ECF No. 27 filed 12/23/19      PageID.165      Page 2 of 3




      IT IS SO ORDERED.

Dated: December 23, 2019                   s/Paul D. Borman
                                           Paul D. Borman
                                           United States District Judge

APPROVED AS TO FORM:

                                   HONIGMAN LLP

                                   By: /s/ Jeffrey K. Lamb
                                      Jeffrey K. Lamb (P76738)
                                      2290 First National Building
                                      660 Woodward Avenue
                                      Detroit, MI 48226
                                      Telephone: (313) 465-7000
                                      jlamb@honigman.com

                                         Counsel for Plaintiffs

                                   NEDELMAN LEGAL GROUP PLLC

                                   By: /s/ Michael A. Nedelman (w/consent)
                                      Michael A. Nedelman (P35433)
                                      28580 Orchard Lake Road, Suite 140
                                      Farmington Hills, MI 48334
                                      Telephone: (248) 855-8888
                                      mnedelman@nglegal.com

                                         David F. DuMouchel (P25658)
                                         BUTZEL LONG
                                         150 W. Jefferson Avenue, Suite 100
                                         Detroit, MI 48226
                                         Telephone: (313) 225-7004
                                         dumouchd@butzel.com

                                         Damien P. DuMouchel (P74188)
                                         BUTZEL LONG
                                         Stoneridge West
                                         41000 Woodward Avenue

                                     2
Case 2:19-cv-13429-PDB-DRG ECF No. 27 filed 12/23/19     PageID.166   Page 3 of 3




                                         Bloomfield Hills, MI 48304
                                         Telephone: (248) 258-2610
                                         dumoucheld@butzel.com

                                         Counsel for Defendant Iacobelli




                                     3
